UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-7129



WILLIS ANDREA JONES,

                                              Plaintiff - Appellant,

          versus


J. C. BROWN, Durham County Police Officer,

                                               Defendant - Appellee,

          and


DURHAM COUNTY POLICE DEPARTMENT,

                                                           Defendant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
District Judge. (CA-01-308-1)


Submitted:   June 30, 2005                   Decided:   July 26, 2005


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Willis Andrea Jones, Appellant Pro Se. Patrick Warren Baker, CITY
ATTORNEY’S OFFICE, Durham, North Carolina, Keith David Burns,
Heather Elizabeth Carpenter, FAISON & GILLESPIE, Durham, North
Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          Willis Andrea Jones appeals the district court’s order

adopting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.    See Jones v. Brown,

No. CA-01-308-1 (M.D.N.C. filed June 1 & entered June 3, 2004).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED